Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 are currently under examination and the subject of the present Office Action. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/2020, 05/21/2021, 07/13/2021, and 11/15/2021 have been considered here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Carley et al. (US 20120231083; as filed on IDS of 10/27/2020) as evidenced by NPL1 (Mydayis, 2020; screenshot of https://www.mydayis.com/adhd-treatment/how-it-works) (as submitted on IDS of 11/15/2021).
In regards to claims 1-4, Carley teaches and claims medicament comprising a cannabinoid partitioned in an immediate release compartment and in a delayed release compartment (0018, claim 1). The cannabinoid is dronabinol (claim 17). Further, Carley teaches that the immediate release dosage compartment is the portion of a dosage form that releases greater than 75% of the cannabinoid contained in the portion within 60 minutes, or greater than 50% within 30 minutes (0039) and that the composition comprises an additional therapeutic agent, such as serotonin reuptake inhibitors or antihistamines among others (0150). Example 12 specifically teaches a plurality of pellets composition, wherein the immediate release compartment is a plurality of solid pellets (or microspheres) comprising dronabinol (THC) , dispersed in sodium lauryl sulfate (surfactant) and charged into Neusilin US2 (i.e. a silica core) and coated with ethylcellulose (release-controlling polymer) (0272). 
Further in regards to claims 3-4, according to Carley its compositions are especially suitable for conditions that are benefitted by therapeutic levels for more than about 5 hours, e.g. about 6 to about 8 hours or for as long as about 8 or about 12 hours (0017).  The delayed release compartment maybe a solid, semisolid or liquid compartment and form a plurality of microparticles (claims 14 and 15). Carley also teaches the use of glyceryl monostearate (0138), soybean oil (102), propylene glycol (0130), carboxypolymethylene (0116), hydroxypropylcellulose, hydroxypropyl methylcellulose (0115), carboxymethylcellulose, alginates,  (0136), chitosan (0112), acacia (0135), and carrageenan (0145), all of which are listed as gel-forming agents in the instant specification as filed (see instant specification as filed, 0019). Carley also teaches the use of ethylcellulose (0125), copolymers of methacrylic acid, polyacrylates, among others (0126), which are listed as release-controlling polymers in the instant specification as filed (see instant specification as filed, 0091).  
Going further into detail in regards to the plurality of the particles, Carley teaches that the “medicament is provided comprising a delayed release compartment and an immediate release compartment contained within the same dose unit. By example, the immediate release compartment is a plurality of solid pellets (or microspheres) and the delayed release compartment is a plurality of solid pellets comprising a delayed release modifier coating” in example 12 (0271). As understood in the art, this is a capsule with coated, solid pellets in it. Each individual pellet would have one core. This type of structure understood in the art for delayed release medication as NPL1 shows this in a diagram (see NPL1, page 2). Specifically, “each capsule contains equal amounts of 3 different types of beads—two of which are made with different delayed-release coatings” (see NPL1, page 1).  See MPEP 2131.01(II) for use of extrinsic evidence to explain the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter. In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).

Carley does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Carley with a reasonable expectation of success to obtain the composition of the instant claims. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the composition of the instant claims with predictable results.

Double Patenting
Claims 3-4 of this application is patentably indistinct from claim 1-2, 6 of Application No. 17/081189 in view of US 20120231083. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of copending Application No. 17/081189 in view of Carley (US 20120231083, 2012; as filed on IDS of 10/27/2020). Application 17/081189 claims a composition for extended release of two or more active agents, wherein the two or more active agents comprise at least one cannabinoid and at least one non-cannabinoid therapeutic agent, the composition comprising a population of particles, wherein each particle comprises: (a) the at least one cannabinoid, the at least one non-cannabinoid therapeutic agent, or a combination thereof; (b) one or more drug releasing agents; (c) a core; and (d) one or more surfactants; wherein the composition releases the two or more actives over a period of at least 6 hours (claims 1 and 6) and wherein the one or more drug releasing agents comprises one or more gel-forming agents (claim 2). 17/081189 does not claim the immediate release particles of the instant claims but Carley teaches and claims medicament comprising a cannabinoid partitioned in an immediate release compartment and in a delayed release compartment (0018, claim 1). The cannabinoid is dronabinol (claim 17). Further, Carley teaches that the immediate release dosage compartment is the portion of a dosage form that releases greater than 75% of the cannabinoid contained in the portion within 60 minutes, or greater than 50% within 30 minutes (0039) and that the composition comprises an additional therapeutic agent, such as serotonin reuptake inhibitors or antihistamines among others (0150). Example 12 specifically teaches a plurality of pellets composition, wherein the immediate release compartment is a plurality of solid pellets (or microspheres) comprising dronabinol (THC) , dispersed in sodium lauryl sulfate (surfactant) and charged into Neusilin US2 (i.e. a silica core) and coated with ethylcellulose (release-controlling polymer) (0272). 
Further in regards to claims 3-4, according to Carley its compositions are especially suitable for conditions that are benefitted by therapeutic levels for more than about 5 hours, e.g. about 6 to about 8 hours or for as long as about 8 or about 12 hours (0017).  The delayed release compartment maybe a solid, semisolid or liquid compartment and form a plurality of microparticles (claims 14 and 15). Carley also teaches the use of glyceryl monostearate (0138), soybean oil (102), propylene glycol (0130), carboxypolymethylene (0116), hydroxypropylcellulose, hydroxypropyl methylcellulose (0115), carboxymethylcellulose, alginates,  (0136), chitosan (0112), acacia (0135), and carrageenan (0145), all of which are listed as gel-forming agents in the instant specification as filed (see instant specification as filed, 0019). Carley also teaches the use of ethylcellulose (0125), copolymers of methacrylic acid, polyacrylates, among others (0126), which are listed as release-controlling polymers in the instant specification as filed (see instant specification as filed, 0091).  
It would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a composition that comprises both an immediate and extended release of particles comprising a cannabinoid and a non-cannabinoid therapeutic agent using the teachings of 17081189 and Carley as Carley provides a medicament comprising a compartment comprising a cannabinoid and one or more excipients in an effective amount to provide an immediate therapeutic response (e.g. during an early-treatment window) and one or more release modifiers in an effective amount to provide an extended therapeutic window (e.g. providing a therapeutic response during a late-treatment window) (0092). Further, Carley teaches that the combination of the immediate and extended release is “are surprisingly effective for treating certain cannabinoid sensitive disorders. Technical features include providing, when administered to certain subjects: (1) a therapeutic window which begins within about 30 minutes or about 1 hour or about 2 hours of administration (e.g. as shown by Example 3); (2) a therapeutic window that is about 1 to about 10 hours longer than the therapeutic window of an immediate release dosage (e.g. as shown in Example 5); and (3) plasma levels that do not elevate into a level where reduced therapeutic efficacy and/or deleterious side effects are produced (e.g. as shown in Example 3, it has been surprisingly discovered that certain patients with cannabinoid-sensitive disorders exhibit a non-monotonic dose-response of the inverted U type)” (0049). It would be obvious to one with ordinary skill in the art to combine the immediate release particles of Carley with the extended release composition of 17/081189 according to the known method of making a combination medicament (see Carley, 0083-0098) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611